department of the treasury internal_revenue_service washington d c contact person identification_number telephone number taxpayer_identification_number tax_exempt_and_government_entities_division number release date date date u i l legend trust category p employees category c employees x dear we have considered your ruling_request dated date concerning the tax consequences under sec_501 c of the internal_revenue_code of the proposed transfer of dollar_figurex from you to trust facts trust was established to provide benefits to active and recently retired category p employees you were established to provide benefits to inactive vested category p employees retired category p employees and active and inactive vested category c employees both you and trust were recognized by the internal_revenue_service as organizations described as voluntary_employees'_beneficiary_associations vebas under sec_501 c you have represented that all of your assets and the assets in trust were contributed by the employers of category p and c employees and no contributions were made by a beneficiary of either you or trust you ceased to have an obligation to provide benefits for inactive vested and retired category p employees and this obligation was placed on trust as a consequence the only benefit provided by you is life_insurance for active and inactive vested category c employees before this change the obligation of trust was limited to providing medical dental prescription drug life_insurance and accidental death and dismemberment insurance benefits for active and recently retired category p employees the purpose of the transfer was to consolidate the obligation to provide welfare benefits to active and retired category p employees and only category p employees under a single trust- trust certain of the benefit programs provided through trust are administered pursuant to a collective bargaining agreement you have represented that as a result of the transfer of the obligation to provide welfare benefits for retired category p employees from you to trust you have assets in excess of your needs for the foreseeable future you propose to transfer dollar_figurex of these excess_assets to trust you have also represented that if this proposed transfer of assets is approved and implemented no beneficiary will suffer a decrease in the quality or quantity of benefits as a result ruling requested the proposed transfer of assets will not adversely affect your tax-exempt status under sec_501 law sec_501 a of the code exempts from federal_income_tax those organizations described in sec_501 c sec_501 c describes vebas as providing for the payment of life sick accident or other_benefits to the members of such associations or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1 c -1 summarizes the requirements to be met in order to qualify as a tax exempt_organization described in sec_501 c as follows a the organization is an employees' organization b membership in the organization is voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in in paragraph c of this section to the benefit of any private_shareholder_or_individual sec_1 c -4 a restates the prohibited inurement rule contained in sec_501 c and provides that no part of the net_earnings of a veba may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits benefits described in sec_1 c -3 whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances analysis sec_1 c -1 of the treasury regulations summarizes the four requirements for an organization to meet in order to qualify as a tax-exempt_organization under sec_501 a and to be described as a veba under sec_501 c these four requirements are as follows a the organization is an employees' organization b membership in the organization is voluntary c the organization provides for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d no part of the net_earnings of the organization inures other than by payment of the benefits referred to in in paragraph c of this section to the benefit of any private_shareholder_or_individual the proposed transfer described above does not violate any of these four requirements both you and trust have been recognized as exempt under sec_501 a because you both meet the requirements of vebas as described under sec_501 c the obligation to provide life_insurance benefits for inactive vested category p employees or medical benefits for retired category p employees was transferred from you to trust also as a result of this transfer you are over funded by dollar_figurex and trust is under funded by dollar_figurex the proposed transaction is to transfer dollar_figurex from you to trust to be used to provide welfare benefits to active and retired category p employees although you will now only provide benefits to category c employees and trust will now only provide benefits to category p employees you have represented that no beneficiary of either you or trust will suffer a decrease in the quality or quantity of benefits as a result of this transaction as such both you and trust will continue to provide for the payment of life sick accident or other_benefits to members or their dependents or designated beneficiaries and substantially_all of both your operations are in furtherance of providing such benefits conclusion based on the foregoing and the representations provided the proposed transfer of assets will not adversely affect your tax-exempt status under sec_501 c this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent specifically this ruling does not address tax consequences with respect to any employer who contributed to you this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seto manager eo technical enclosure notice
